JOINER, Judge,
concurring in the result.
The main opinion accurately analyzes the legal issues William Brownlee presents for decision in this appeal. I question, however, whether those issues warrant publishing the graphic recitation of facts as stated in the Court’s opinion — including, in particular, the extensive quotation of the victims’ testimony about the crimes.
As an appellate court, we are a “leading purveyor[ ] of incredibly intimate and embarrassing information about both adults and children who happen to be pulled into the judicial system.” - Joel M. Schumm, No Names Please: The Virtual Victimization of Children, Crime Victims, The Mentally III, and Others in Appellate Court Opinions, 42 Ga. L.Rev. 471, 474 (2008). I am not suggesting that the facts of Brownlee’s deplorable crimes should be minimized or hidden, nor do I think that the line between not enough and too much factual detail in an appellate decision is always clearly discernible. But given that our published opinions are more accessible to the public than ever before, we must exercise discretion in deciding whether a published opinion is necessary and, if so, how much factual detail should be included. I believe that the Court’s opinion in this case provides more — and, in particular, more graphic — detail than is necessary to decide the issues. Therefore, I respectfully concur in the result.